Petition to compel respondents to comply with the order of the State Division of Human Rights dated September 22, 1983, unanimously granted, without costs and without disbursements, and respondents directed to comply with the requirements of paragraph 1 of the State Division of Human Rights order dated September 22, 1983, by paying to complainant, Olga M. Drum, the sum of $3,140 for the period February 24,1981 to June 1,1981, less any moneys earned by said complainant, with interest at the rate of 9% per annum from April 14, 1981, in accordance with CPLR 5001 (b) and 5004. No opinion. Concur — Murphy, P. J., Ross, Lynch, Milonas and Ellerin, JJ.